Citation Nr: 1640622	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  13-21 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for a psychiatric disability, to include posttraumatic stress disorder (PTSD), in excess of 30 percent prior to September 18, 2012, and in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Joretta Durant, Attorney


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel 





INTRODUCTION

The Veteran had active service from January 1971 to July 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from   rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

While this appeal was pending, the RO granted an increased rating for the Veteran's PTSD in an October 2015 decision.  The RO increased the Veteran's PTSD rating from 30 percent to 50 percent, effective September 18, 2012.  Since that grant did not constitute a full grant of the benefits sought on appeal, the claim was forwarded to the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

In a communication dated November 22, 2015, and received by VA on December 2, 2015, prior to the promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw his appeal on the issue of entitlement to an increased rating for a psychiatric disability, to include PTSD, in excess of 30 percent prior to September 18, 2012, and in excess of 50 percent thereafter.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of entitlement to an increased rating for a psychiatric disability, to include PTSD, in excess of 30 percent prior to September 18, 2012, and in excess of 50 percent thereafter, have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  




REASONS AND BASES FOR FINDING AND CONCLUSION

In a communication dated November 22, 2015, and received by VA on December 2, 2015, the Veteran stated that he did not wish to pursue his appeal further, and that he wished to withdraw his appeal.  The withdrawal was effective immediately upon receipt by VA. 38 C.F.R. § 20.204 (b)(3) (2015).

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  The Veteran has withdrawn the appeal on the issue of entitlement to an increased rating for a psychiatric disability, to include PTSD, in excess of 30 percent prior to September 18, 2012, and in excess of 50 percent thereafter.  Thus, as there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.


ORDER

The claim for entitlement to an increased rating for a psychiatric disability, to include PTSD, in excess of 30 percent prior to September 18, 2012, and in excess of 50 percent thereafter, is dismissed.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


